19-36300-cgm           Doc 255        Filed 09/16/19 Entered 09/16/19 17:21:06                      Main Document
                                                   Pg 1 of 20


     Edward O. Sassower, P.C.                                     Steven J. Reisman
     Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
     KIRKLAND & ELLIS LLP                                         575 Madison Avenue
     KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
     601 Lexington Avenue                                         Telephone:     (212) 940-8800
     New York, New York 10022                                     Facsimile:     (212) 940-8776
     Telephone:     (212) 446-4800
     Facsimile:     (212) 446-4900
     -and-
     Chad J. Husnick, P.C.
     W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:       (312) 862-2000
     Facsimile:       (312) 862-2200

     Proposed Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                       DEBTORS’ OMNIBUS REPLY IN SUPPORT OF
                    THE DEBTORS’ MOTION FOR ENTRY OF AN ORDER
              APPROVING THE DEBTORS’ SALE MAXIMIZATION INCENTIVE PLAN

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”) submit

 this reply (this “Reply”) 2 and the Declaration of Moshin Y. Meghji in Support of the Debtors’


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
 2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Debtors’
       Motion for Entry of an Order Approving the Debtors’ Sale Maximization Incentive Plan [Docket No. 218]
       (the “Motion”).



 KE 64014525
19-36300-cgm         Doc 255        Filed 09/16/19 Entered 09/16/19 17:21:06                      Main Document
                                                 Pg 2 of 20


 Omnibus Reply in Support of Debtors’ Motion for Entry of an Order Approving the Debtors’ Sale

 Maximization Incentive Plan (the “Supplemental Declaration”), filed contemporaneously

 herewith, in further support of the Incentive Plan and in response to the objections thereto

 (the “Objections” and, the parties raising the Objections, the “Objectors”), 3 and respectfully state

 as follows.

                                             Preliminary Statement

         1.       The Debtors commenced these chapter 11 cases to pursue a value-maximizing,

 going concern restructuring of their businesses. Every major stakeholder—the Committee, the

 DIP Parties, and even the Objectors—supports that outcome. The likely alternative is imminent

 liquidation. The Incentive Plan is a low cost, high impact means to incentivize senior management

 to achieve that collective objective. It aligns the interests of the very individuals who are speaking

 to potential purchasers with those of the Debtors’ estates and their stakeholders. There is no

 incentive payment unless and until the Plan Participants have facilitated a going concern

 transaction and created value for general unsecured creditors. And it is a stretch. The

 prepetition and postpetition marketing efforts demonstrate that there is no assurance the Debtors

 will achieve a result that satisfies all funded debt and administrative and priority claims. While

 there are some parties interested in investing in Barneys’ future, it is imperative to optimize the

 limited opportunities with every potential bidder to create a competitive dynamic that drives value.




 3
     The following parties filed Objections: (a) The United States Trustee (the “U.S. Trustee”) [Docket No. 247];
     (b) the New York-New Jersey Regional Board of Workers United (the “Union”) [Docket No. 246]; and (c) the
     Amalgamated Retail Retirement Fund (the “Retirement Fund”) [Docket No. 249].

     The Debtors have engaged each of the Objectors to discuss their Objections and the modifications to the Incentive
     Plan in an effort to present consensual relief requested or at least narrow the contested issues for the Court. The
     Debtors will continue to do so in advance of the hearing.



                                                           2
19-36300-cgm         Doc 255      Filed 09/16/19 Entered 09/16/19 17:21:06                 Main Document
                                               Pg 3 of 20


 Implementing the Incentive Plan now, in advance of the September 25 deadline to submit

 indications of interest, is critical to maximizing value in these chapter 11 cases.

         2.       The Debtors’ disinterested directors undertook a robust review, including in

 relation to comparable market programs, before adopting the Incentive Plan. The DIP Parties and

 the Committee likewise each had significant engagement with the Debtors and, subject to the

 modifications described herein, support the Incentive Plan. These stakeholders reached the same

 conclusion as the Debtors: the Incentive Plan is reasonable and an important tool to drive

 outperformance in the marketing and sale process.

         3.       The Debtors and the Committee have agreed to certain modifications to the

 Incentive Plan: 4

              •   Going-Concern Transaction. No incentive payment unless there is a
                  going-concern transaction that preserves at least two stores and the digital
                  platform.

              •   Floor Value. The Committee and the Debtors’ board of directors shall each
                  have consent rights over the determination of the Floor Value. In the
                  absence of agreement, the Court will determine Floor Value.

              •   Severance Waiver. If the Plan Participants receive any amount under the
                  Incentive Plan, they waive any rights to severance from the Debtors.

              •   Incentives for Store Preservation. If the winning bidder purchases more
                  than four stores, the Bonus Pool will be funded with $150,000 for each
                  additional store above that threshold (i.e., not to exceed $450,000).

         4.       The Objectors misconstrue the Plan Participants’ roles and responsibilities in

 connection with the marketing and sale process. Simply put, Plan Participants are irreplaceable

 because of their intimate understanding of the operational and financial turnaround that is

 necessary to position Barneys for long-term success. No other individual or advisor possess the



 4
     The Debtors have filed a revised form of proposed order contemporaneously herewith.



                                                        3
19-36300-cgm       Doc 255     Filed 09/16/19 Entered 09/16/19 17:21:06             Main Document
                                            Pg 4 of 20


 knowledge, expertise, or credibility to speak to the customer experience, challenges and solutions

 with key suppliers and landlords, store-by-store performance, motivating employees, and

 positioning Barneys for long-term success in the current retail environment.

        5.       Outside advisors to a company alone cannot sell a business. Here, for example:

             •   Plan Participants, in consultation with their advisors, developed the
                 business plan that is being “shopped” to potential bidders;

             •   Plan Participants are called upon daily to (i) engage with potential bidders,
                 (ii) respond to extensive diligence requests, (iii) explain historical trends
                 and current conditions, (iv) explore creative operational solutions (e.g., the
                 optimal balance as between digital and brick-and-mortar footprints), and
                 (v) pitch the business plan;

             •   Ms. Vitale is the primary contact for potential bidders to hear details about
                 the business, its historical and current operations, and its prospects and
                 challenges (something no investment bank could learn and contextualize in
                 the short timeframe available here); and

             •   Mr. Risi is the primary contact for the potential bidders’ extensive questions
                 regarding the Debtors’ finances and business plan, about which Mr. Risi is
                 intimately and uniquely knowledgeable.

 As in any sale process, the extensive efforts of the Debtors’ investment banker, Houlihan Lokey,

 to identify potential bidders, develop marketing materials, hold preliminary discussions with

 interested parties, facilitate the marketing and sale process, and negotiate the final, specific terms

 of the winning bid are complementary to the duties that are being required of the Plan Participants,

 not duplicative. The Plan Participants’ efforts, if successful, might not only result in the Plan

 Participants working themselves out a job, they are incremental to the day-to-day obligations of a

 chief executive officer and chief financial officer for an iconic retail company with bi-coastal

 operations. Without Ms. Vitale’s and Mr. Risi’s robust engagement, few, if any, bidders will

 remain interested and there will be no going-concern sale process to facilitate. Bidders want and

 need to hear directly from top management before investing substantial sums in Barneys’ future.

 The question is not whether these Plan Participants have fiduciary duties—they do. The question


                                                   4
19-36300-cgm        Doc 255    Filed 09/16/19 Entered 09/16/19 17:21:06            Main Document
                                            Pg 5 of 20


 is whether the Incentive Plan is a sound exercise of business judgment. Given the facts and

 circumstances of these chapter 11 cases and for the reasons set forth herein, the Debtors submit

 they have satisfied the applicable legal standard.

        6.      The Debtors do not take lightly the hardships, challenges, and uncertainty imposed

 on their stakeholders by these chapter 11 cases—particularly their employees. The Debtors

 respectfully submit that all of their stakeholders, especially employees, will benefit if key

 executives are incentivized to meet the Enterprise Value targets established by the Incentive Plan.

 If the Bonus Pool funds, it is because the Plan Participants succeeded in generating a going-concern

 transaction that preserves both stores and the e-commerce business, saving jobs at Barneys and

 protecting future revenue streams for suppliers and vendors. And if there is a going concern

 transaction, the Objectors (other than the U.S. Trustee) are likely unimpaired because the relevant

 obligations (e.g., collective bargaining agreements, pension) likely would be assumed by an

 acquiring party.

        7.      Ms. Vitale and Mr. Risi will be required to energetically drive discussions with

 potential bidders and deliver a compelling case in support of Barneys’ future. In return, Ms. Vitale

 and Mr. Risi will have the opportunity to participate in a Bonus Plan that is consistent with

 precedent and reasonable given the targets and the scope of work required to achieve them. A

 going concern transaction would be a homerun outcome given the current challenges facing retail

 companies industrywide.

        8.      The Incentive Plan balances two goals that are equally important to the Debtors and

 their stakeholders: incentivizing key leadership to maximize sale proceeds and consummate a

 going-concern transaction and ensuring the company’s stakeholders receive the vast majority of

 the benefits generated by such transaction. Plan Participants will not merely “show up” for work




                                                  5
19-36300-cgm      Doc 255      Filed 09/16/19 Entered 09/16/19 17:21:06            Main Document
                                            Pg 6 of 20


 each day and earn an incentive. As the Committee recognizes, all the Debtors’ general unsecured

 creditors (including landlords, vendors, suppliers, and employees) will suffer if the Debtors do not

 outperform in the sale process. Market-based incentives are a customary—if not essential—tool

 to achieve such performance. At the same time, the Incentive Plan structure diverts only tiny

 slivers of sale proceeds toward funding the Bonus Pool:




                                                  6
19-36300-cgm      Doc 255     Filed 09/16/19 Entered 09/16/19 17:21:06            Main Document
                                           Pg 7 of 20




        9.      The Debtors submit that the record here, including the Meghji Declaration and the

 Supplemental Declaration, and as the Debtors are prepared further to establish at the Court’s

 hearing on this matter, justifies the relief requested. The Debtors therefore submit that approval

 of the Incentive Plan is warranted by the facts and circumstances of these chapter 11 cases.




                                                 7
19-36300-cgm      Doc 255      Filed 09/16/19 Entered 09/16/19 17:21:06             Main Document
                                            Pg 8 of 20


                                                Reply

 I.     The Plan Participants Are Instrumental to a Successful Marketing and Sale Process.

        10.     The Plan Participants are an integral part of the Debtors’ marketing and sale process

 and will be instrumental to maximizing the value of the bids received. To achieve an Enterprise

 Value that provides a recovery to general unsecured creditors, the Debtors’ top management is

 required to work closely with the Debtors’ financial and legal advisors to sell the Barneys brand

 in an extremely difficult environment for the retail industry. Suppl. Declaration ¶ 3. The Debtors

 are facing the same challenging macroeconomic environment as many other apparel and retail

 companies, brought on by increased competition and and a marked shift away from

 brick-and-mortar stores to online channels. Suppl. Declaration ¶ 3. Additive to those headwinds

 are the various challenges specific to Barneys. The Plan Participants are essential to convince

 potential bidders that Barneys can improve sales volumes, repair recently-strained vendor

 relationships in the face of widespread industry disruption, and execute on a go-forward business

 plan predicated on a rationalized retail footprint and lease terms together with an increased

 emphasis on digital sales—i.e., an operational turnaround.. Suppl. Declaration ¶ 3. For the success

 of the marketing and sale process, it is imperative that Ms. Vitale and Mr. Risi actively participate

 in the operational and financial turnaround discussions that potential bidders will require as they

 consider whether to submit an indication of interest or bid. Suppl. Declaration ¶ 4.

        11.     While the Debtors’ outside advisors, including Houlihan in particular, are also

 necessary to the marketing and sales process, they alone are not sufficient. Outside advisors,

 without the support and direct involvement of a knowledgeable, engaged management team,

 cannot maximize value for the sale of a business like Barneys without substantial support from the

 company. Suppl. Declaration ¶ 4. The business plan made available to Barneys’ potential bidders,

 for example, was prepared by the management team in consultation with its advisors. Suppl.


                                                  8
19-36300-cgm         Doc 255   Filed 09/16/19 Entered 09/16/19 17:21:06             Main Document
                                            Pg 9 of 20


 Declaration ¶ 4. In addition, it is customary and appropriate for bidders to engage directly with

 the Plan Participants because they know the Debtors’ customers, employees, suppliers, landlords,

 and location-by-location performance intimately and can speak to the operational turnaround and

 financial commitments that are necessary to correct historical challenges, address the headwinds

 facing the industry, and realize on discrete opportunities for growing the business. Suppl.

 Declaration ¶ 4. During this sale and marketing process, Ms. Vitale and Mr. Risi have been and

 will continue to be called upon daily to participate in face-to-face or telephonic meetings with

 potential bidders, respond to extensive due diligence requests and follow-up questions, work with

 bidders to negotiate and develop qualified bids, advance potential solutions involving their

 landlords and operating store locations, and demonstrate a convincing business plan that will entice

 bidders to invest in creating a future for Barneys at an uncertain time for the business and the

 industry. Suppl. Declaration ¶ 4. Given the multinational profile of potential bidders, such

 commitments can occur at all hours of the day and involve substantial international travel. Suppl.

 Declaration ¶ 4. Specifically, Ms. Vitale and Mr. Sandro each have a unique and vital role to play

 in the marketing and sale process:

                a.      Ms. Vitale is the “spokesperson” for the Debtors and their brand. She has
                        been and will continue to be the primary management contact for potential
                        bidders. Ms. Vitale’s nine-year tenure and position as chief executive
                        officer of the Debtors brings unmatched depth and substance to the detailed
                        discussions prospective buyers are seeking to have regarding multiple
                        segments and functions of the business, from digital strategy to vendor and
                        landlord relations to the increasingly important restaurant component.
                        While department heads have comprehensive knowledge of their specific
                        departments, Ms. Vitale is singularly positioned to discuss operations across
                        departments and provide vital context regarding the interplay of the
                        departments and a cohesive view of the enterprise and opportunities for
                        improvement. Given the speed of the cases, including the prepetition
                        planning period, no outside advisor is able to speak with comparable
                        credibility or otherwise learn the business with a similar degree of intimacy.

                b.      Mr. Risi is the Debtors’ subject-matter expert on the Debtors’ finances and
                        business plan—a topic of central interest to all potential purchasers. Mr.


                                                  9
19-36300-cgm        Doc 255    Filed 09/16/19 Entered 09/16/19 17:21:06             Main Document
                                            Pg 10 of 20


                        Risi is responsible for responding to interested parties’ financial diligence
                        requests, both on a rolling basis and during on-site diligence session with
                        interested parties. During diligence meetings, Mr. Risi fields the vast
                        majority of the participants’ questions and provides details, records, and
                        reports on several topics. In addition, Mr. Risi was instrumental in
                        developing the business plan now being “shopped” to prospective buyers
                        and, therefore, continues to be essential in presenting and explaining the
                        details thereof.

        12.     Sale processes require multiple parties to play different roles and act in concert.

 Houlihan’s responsibilities are to identify potential bidders, develop marketing materials, hold

 preliminary discussions with interested parties, facilitate the marketing and sale process, and

 negotiate (along with the Debtors’ legal advisors) the final, specific terms of the winning bid.

 Suppl. Declaration ¶ 5. These duties are complementary to the roles and responsibilities of the

 Plan Participants, not duplicative. Suppl. Declaration ¶ 5. As described by the Debtors’ CRO in

 the Supplemental Declaration, bidders want and need to hear directly from management, who

 know the Debtors’ business intimately and can speak to operational specifics and how the company

 will use this second chance to rectify historical mistakes and address the headwinds facing the

 industry. Suppl. Declaration ¶ 4.

        13.     Therefore, without the active participation of Barneys’ CEO and CFO, prospective

 buyers will not be able to form a holistic picture of the company or its investment potential. Suppl.

 Declaration ¶ 5. Absent being able to develop a sound investment thesis, potential bidders will

 not convert to actual bidders, and the the marketing and sale process is unlikely to succeed, let

 alone achieve a price that allows for a meaningful distribution on general unsecured claims. Suppl.

 Declaration ¶ 5.

 II.    The Targets Set Forth in the Incentive Plan Require and Incentivize Plan Participants
        to “Stretch” for the Benefit of All Stakeholders.

        14.     The Bankruptcy Code requires Incentive Plans to challenge eligible participants to

 “stretch” to reach a demanding goal.         See e.g., In re Dana Corp., 358 B.R. 567, 584


                                                  10
19-36300-cgm        Doc 255       Filed 09/16/19 Entered 09/16/19 17:21:06                    Main Document
                                               Pg 11 of 20


 (Bankr. S.D.N.Y 2006); In re Hawker Beechcraft, Inc., 479 B.R. 308, 313 (Bankr. S.D.N.Y. 2012).

 Requiring the Plan Participants to secure an Enterprise Value that pays in full all allowed DIP

 Facility, administrative, and priority claims will be a challenge despite Barneys’ attractive

 attributes. It is not a foregone conclusion that the Debtors will be able to obtain a bid that clears

 the Incentive Plan’s Floor Value.             Suppl. Declaration ¶ 6.           For example, prior to the

 commencement of these chapter 11 cases, the Debtors undertook certain efforts to market and sell

 their business to strategic and financial investors as a going concern. Suppl. Declaration ¶ 6. That

 process did not yield a result that would have exceeded the Floor Value. Suppl. Declaration ¶ 6.

 In addition, since the Petition Date until the date hereof, the Debtors and their advisors have

 continued to market the businesses for sale as a going concern. Suppl. Declaration ¶ 6. Although

 the Debtors’ have now closed certain unprofitable store locations, potential buyers continue to

 express a need for additional rent concessions from landlords in order to reach Floor Value. Suppl.

 Declaration ¶ 6. Supplier relationships, and their willingness to ship merchandise, also continue

 to have an impact on realizing Floor Value. Suppl. Declaration ¶ 6. The Debtors continue to

 negotiate with vendors to ship on a postpetition basis which has taken some time post-filing.

 Suppl. Declaration ¶ 6. The Debtors submit that it will take considerable continued focus and

 attention from the Debtors, their advisors and Ms. Vitale and Mr. Risi to achieve a successful result

 from the sale process. 5 Suppl. Declaration ¶ 6. As such, the Incentive Plan aligns the interests of




 5
     Contrary to the Objectors’ assertions, see Union Obj. ¶ 13, a liquidation analysis is not required to evaluate
     whether the Incentive Plan’s thresholds are a “reach” because there are no incentive payments unless and until
     the Plan Participants achieve a going concern transaction. Moreover, courts in this jurisdiction have approved
     incentive plans without reference to liquidation analyses. See, e.g., In re Achaogen, Inc., Case No. 19-10844
     (Bankr. S.D.N.Y. 2019); In re Windstream Holdings, Inc., Case No. 19-22312 (Bank. S.D.N.Y. 2019).



                                                        11
19-36300-cgm        Doc 255    Filed 09/16/19 Entered 09/16/19 17:21:06             Main Document
                                            Pg 12 of 20


 Ms. Vitale and Mr. Risi with all stakeholders, including general unsecured creditors. Suppl.

 Declaration ¶ 6.

        15.     While the Debtors are hopeful that Barneys’ longstanding brand recognition,

 international growth potential, customer loyalty, and world-renowned reputation will support bids

 at the Target Value, it is by no means certain in the current distressed retail environment and given

 the Debtors’ particular hurdles. Suppl. Declaration ¶ 7. Convincing potential investors to sign on

 to help Barneys realize its go-forward potential will require management to expend substantial

 efforts far and above their ordinary course duties. Suppl. Declaration ¶ 7.

        16.     Keeping the facts and circumstances of these cases in mind, the Debtors were

 careful to design a Bonus Pool that ensures that achieving an Enterprise Value equal to the

 Threshold Value and Target Value—or anywhere in between or above—will maximize value for

 all stakeholders. If the Threshold Value is reached, 100 percent of all value created up to that

 point goes directly to holders of secured, administrative, and priority claims (holders that include

 employees and trade claimants). In exchange for reaching that critical threshold, the next million

 in value created is used to fund a Bonus Pool that is sufficiently incentivizing. Thereafter, 99

 percent of the next $25 million and 97 percent of all further incremental value goes directly to

 satisfying creditors. Suppl. Declaration ¶ 8.

        17.     Though the Floor Value is the minimum at which the Bonus Pool funds, it is not

 the minimum possible Enterprise Value in a winning bid. Obtaining a sale price that pays DIP

 Facility, administrative, and priority claims in full will be an achievement that provides real

 benefits to the Debtors and their stakeholders in the form of a 100 percent recovery on such claims

 (many of which are held by employees and trade creditors) and the ability to avoid liquidation.

 The Committee, in its support of the Incentive Plan, recognizes the import of this threshold and,




                                                  12
19-36300-cgm      Doc 255     Filed 09/16/19 Entered 09/16/19 17:21:06            Main Document
                                           Pg 13 of 20


 now, will have input into and consent rights over the determination of the Floor Value—directly

 addressing and resolving a concern raised by the Union in its objection. Union Obj. ¶ 11.

        18.     Now, after consulting with the Committee, the Debtors have agreed to modify the

 Incentive Plan to include an additional mechanism to encourage a going-concern transaction. The

 Incentive Plan structure now features an additional incentivizing mechanism that explicitly

 encourages a going-concern sale, for the present and future benefit of the Debtors’ employees and

 trade creditors: if the winning bid provides for more than four stores to remain open, the Bonus

 Pool will be funded with an additional $150,000 for each additional store in excess of that amount.

 As there are seven stores currently open, the maximum additional funding achievable for the Bonus

 Pool would be $450,000 if all seven stores are preserved. Suppl. Declaration ¶ 8.

        19.     Moreover, the changes to the Proposed Order, as agreed upon with the Committee,

 clarify that the Bonus Pool funds only in the event of a going-concern sale that preserves both

 brick-and-mortar locations and the e-commerce platform. These adjustments directly address and

 resolve concerns raised by the Union in its objection. Union Obj. ¶ 10. These adjustments also

 create additional hurdles that the Plan Participants will have to work hard to achieve—the winning

 bid must be not only large enough, but also commit to operating both stores and e-commerce,

 despite current trends away from brick-and-mortar shopping.

 III.   The Incentive Plan Is Consistent with Incentive Plans in Other Retail and Distressed
        Cases.

        20.     The Incentive Plan falls within the range of reasonable market practice and is

 consistent with other court-approved incentive plans. Suppl. Declaration ¶ 11. In fact, the target

 Bonus Pool is significantly lower than the average target pool in other cases referenced by the

 Debtors and their advisors (set forth in Exhibit 1 to the Supplemental Declaration):

                              Target Bonus Pool as a              Target Bonus Pool as a
                           Percent of Company Revenue           Percent of Company Assets


                                                 13
19-36300-cgm        Doc 255       Filed 09/16/19 Entered 09/16/19 17:21:06          Main Document
                                               Pg 14 of 20



                Mean                       0.51 %                          0.94 %
              Retail Mean                  0.68 %                          0.55 %
               Barneys                     0.16 %                          0.27 %

        21.       The target Bonus Pool is also generally consistent with incentive plans with fewer

 than five participants, contrary to the Union’s assertion (see Union Obj. ¶ 11):

                                # of         Target Bonus Pool as %    Target Bonus Pool as %
                            Participants      of Company Revenue         of Company Assets
               Mean              3                  0.12 %                     1.36 %
          Retail Mean            3                  0.12 %                     0.40 %
              Barneys            2                  0.16 %                     0.27 %

        22.       The Incentive Plan’s target Bonus Pool is also less than the target in American

 Apparel, where the incentive plan was intended to promote maximizing proceeds in a wind-down.

 There, four participants were eligible to share in a $1.714 million target pool, representing 0.34

 percent of the debtor’s revenue and 0.57 percent of assets.

 IV.    The Incentive Plan Is Justified by the Facts and Circumstances of These Chapter 11
        Cases.

        23.       Given the challenge facing the Plan Participants, the Incentive Plan is justified by

 the “facts and circumstances” of these chapter 11 cases, as required by the Bankruptcy Code.

 11 U.S.C. § 503(c)(3). Importantly, this test is not subject to a higher standard than the business

 judgment rule requirements of section 363, contrary to the Retirement Fund’s assertion.

 Retirement Fund Obj. ¶ 17. The overwhelming majority of courts use the traditional business

 judgment standard in applying the “facts and circumstances” test of section 503(c)(3) of the

 Bankruptcy Code. See, e.g., In re Residential Capital, LLC, 491 B.R. 73, 85 (Bankr. S.D.N.Y.

 2013) (holding that incentive payments are justified by the facts and circumstances of the case

 under section 503(c)(3) of the Bankruptcy Code as they are within the “sound business judgment”

 of the Debtors); In re Velo Holdings, 472 B.R. 201, 212 (Bankr. S.D.N.Y. 2012) (“Courts have



                                                    14
19-36300-cgm       Doc 255      Filed 09/16/19 Entered 09/16/19 17:21:06              Main Document
                                             Pg 15 of 20


 held that the ‘facts and circumstances’ language of section 503(c)(3) creates a standard no different

 than the business judgment standard under section 363(b).”); In re Borders Grp., Inc., 453 B.R.

 459, 474 (Bankr. S.D.N.Y. 2011) (finding that the legal standard under section 363(b) of the

 Bankruptcy Code is no different than section 503(c)(3), and the analysis is equally applicable to

 both statutory provisions); In re Mesa Air Grp., Inc., No. 10-10018 (MG), 2010 WL 3810899, at

 *3 (Bankr. S.D.N.Y. Sept. 24, 2010) (incentive payments were seen as a valid exercise of the

 debtors’ business judgment under section 363 of the Bankruptcy Code); In re Glob. Home Prod.,

 LLC, 369 B.R. 778, 786 (Bankr. D. Del. 2007) (evaluating an incentive plan under the business

 judgment standard of section 363 of the Bankruptcy Code); In re Nobex Corp., No. 05-20050

 (MFW), 2006 WL 4063024, at *2 (Bankr. D. Del. Jan. 19, 2006) (incentive pay was an appropriate

 exercise of the Debtor’s business judgment under section 363 of the Bankruptcy Code).

         24.     The Debtors believe the success of these chapter 11 cases and creditor recoveries

 are dependent directly on the marketing and sale process, the success of which is, as detailed above,

 tied to the Plan Participants’ engagement in the process. Incentive plans are a common and

 essential tool to motivate and elevate such engagement. Therefore, the Debtors determined it

 would be prudent to adopt an incentive plan as part of the pursuit of every avenue available to

 increase the value of bids submitted in the marketing and sale process.

         25.     The Incentive Plan was crafted to balance the goal of incentivizing key leadership

 to maximize sale proceeds and consummate a going-concern transaction with ensuring the

 company’s stakeholders receive the vast majority of the benefits generated by such transaction.

 This balancing is evident in the structure of the Incentive Plan, where incremental achievements

 are awarded with incremental funding of the Bonus Pool. First, in exchange for obtaining a sale

 price that pays secured, administrative, and priority claims in full, the Plan Participants will receive




                                                   15
19-36300-cgm       Doc 255      Filed 09/16/19 Entered 09/16/19 17:21:06              Main Document
                                             Pg 16 of 20


 up to the first million dollars of incremental value thereafter. This mechanic creates a Bonus Pool

 sufficiently large to be incentivizing, given the efforts that will be required to reach this threshold,

 and recognizes that an Enterprise Value that exceeds Floor Value creates real value for a significant

 number of the Debtors’ creditors and the administration of the chapter 11 proceedings. Suppl.

 Declaration ¶ 13. Meeting the Threshold Value is likely to be a real achievement that facilitates a

 going-concern transaction, preserves jobs, and pays a significant amount of claims in full—none

 of which are a “given” outcome in these chapter 11 cases or other retail bankruptcies today. Suppl.

 Declaration ¶ 13. This feature will not unduly harm general unsecured claims. While $1 million

 represents a significant opportunity for the two Plan Participants, it is just 0.7 percent of the

 approximately $135 million in general unsecured claims reflected in the Debtors’ books and

 records. Suppl. Declaration ¶ 14. This represents a fair exchange for (a) payment of administrative

 and priority claims in full (many of which are held by parties who are also general unsecured

 creditors, such as employees and trade claimants) and (b) contributing to an incentive to generate

 millions for recoveries on general unsecured claims.

         26.     Second, each incremental dollar above the Threshold Value is split with creditors

 at an extremely reasonable rate—initially 99 percent to 1 percent, and then 97 percent to 3 percent

 for extraordinarily outsized achievement in the Enterprise Value. This ensures all parties will rise

 together as management stretches to realize each incremental dollar available and to protect as

 many stores as possible. While the vast majority of sale proceeds in excess of the Threshold Value

 will go to creditors, for every incremental $1 million that Plan Participants generate, they will

 receive $10,000 ($30,000 if they are able to exceed the Target Value). The Target Value of $1.125

 million, represents approximately 54% of Ms. Vitale’s gross salary and 96% of Mr. Risi’s gross

 salary. In light of the Plan Participants’ current compensation—e.g., they are unlikely to receive




                                                   16
19-36300-cgm      Doc 255      Filed 09/16/19 Entered 09/16/19 17:21:06             Main Document
                                            Pg 17 of 20


 any compensation under the annual incentive plan and any equity-based awards would be

 worthless unless the marketing and sale process is a huge success—and the uncertainty that they

 may be “working themselves out of a job,” those increments represent a valuable opportunity for

 Ms. Vitale and Mr. Risi. Furthermore, each Plan Participant has agreed to waive any severance to

 which they may be entitled if they receive payments under the Incentive Plan. Suppl. Declaration

 ¶ 10. While the Union criticizes that the Incentive Plan does not provide for a ceiling on the Bonus

 Pool (Union Obj. at 2), a ceiling would be in direct contradiction with the purposes of the Incentive

 Plan. It would be to no one’s benefit to disincentivize the Plan Participants from reaching for

 every incremental dollar they can possibly attain.

         27.    The result is an Incentive Plan that preserves the majority of sale proceeds for

 creditors while also motivating Plan Participants to advocate vigorously for the highest attainable

 sale price, leading them to maximize value for all of the Debtors’ stakeholders. Suppl. Declaration

 ¶ 15.

 V.      Requiring Plan Participants to Remain Employed at Closing Does Not Render the
         Incentive Plan a Retention Plan Subject to Section 503(c)(1) of the Bankruptcy
         Code.

         28.    The Incentive Plan directly ties the funding of the Bonus Pool to the outcome of

 the marketing and sale process and is, therefore, an incentive plan. Despite the clear connection,

 the Retirement Fund asserts that the requirement that Plan Participants remain continuously

 employed through the closing of the Change of Control transaction to be eligible to receive payouts

 under the Incentive Plan, renders the program a retention plan. Retirement Fund Obj. ¶¶ 10, 11.

 The Retirement Fund is incorrect.       Court-approved incentive plans commonly require that

 participants remain employed by the debtor at the time of the scheduled payout. See, e.g., In re

 Achoagen, Inc., Case No. 19-10844 (Bankr. S.D.N.Y. 2019) (approving a KEIP that required

 participants to remain employed by the debtors until consummation of the sale); In re Aeropostale,


                                                  17
19-36300-cgm      Doc 255      Filed 09/16/19 Entered 09/16/19 17:21:06             Main Document
                                            Pg 18 of 20


 Inc., Case No. 16-11275 (Bankr. S.D.N.Y. 2019) (same); In re Brookstone Holding Corp., Case

 No. 18-11780 (Bankr. D. Del. 2018) (same); In re Sun Edison, Inc., Case No. 16-10992 (Bankr.

 S.D.N.Y. 2016) (same). The alternative would be to permit plan participants to receive bonuses if

 they negotiate a sufficiently high enough bid, but leave a debtor’s employment before helping to

 close the transaction. Surely the Retirement Fund is not arguing that a debtor should remit bonuses

 even when a key element of the job remains unfinished.

        29.     Importantly, Courts recognize that all compensation, to some degree, has a retentive

 element. The key is which feature is the dominant goal of the program. Plans that merely have

 retentive aspects that are incidental to the vesting of the incentive awards, or plan targets, are

 insufficient to render otherwise incentivizing plan as retentive. See In re Dana Corp., 358 B.R.

 567, 571 (Bankr. S.D.N.Y. 2006) (“[M]erely because a plan has some retentive effect does not

 mean that the plan, overall, is retentive rather than incentivizing in nature.”); In re Residential

 Capital, LLC, 478 B.R. 154, 170 (Bankr. S.D.N.Y. 2012) (“When a plan is designed to motivate

 employees to achieve specified performance goals, it is primarily incentivizing, and thus not

 subject to section 503(c)(1)”); In re Velo Holdings, Inc., 472 B.R. 201, 209–10 (Bankr. S.D.N.Y.

 2012) (“Although a purported KEIP may contain some retentive effect that “does not mean that

 the plan, overall, is retentive rather than incentivizing in nature.”) (quoting In re Dana Corp., 358

 B.R. at 571); In re Borders Grp. Inc., 453 B.R. 459 (Bankr. S.D.N.Y. 2011) (same).

        30.     Because the Incentive Plan is not a retention plan subject to section 503(c)(1) of the

 Bankruptcy Code, the complaints by the Union and the Retirement Fund that the Debtors fail to

 disclose the Plan Participants’ current compensation (Union Obj. ¶ 13, Retirement Fund Obj. ¶ 15),

 compare the Incentive Plan to historical bonus plans implemented by the Debtors

 (Union Obj. ¶ 14), or provide proof of bona fide job offers (Retirement Fund Obj. ¶ 15) are




                                                  18
19-36300-cgm      Doc 255     Filed 09/16/19 Entered 09/16/19 17:21:06         Main Document
                                           Pg 19 of 20


 inapplicable. As set forth in the Motion and this Reply, the Incentive Plan meets the required

 standards under section 363(b) and 503(c)(3) of the Bankruptcy Code for the use of estate funds

 and incentive payments to insiders.

                                            Conclusion

        31.    For the reasons set forth herein and in Motion, the Objections should be overruled

 and the Court should approve the Incentive Plan, as modified.



                            [Remainder of page intentionally left blank]




                                                19
19-36300-cgm     Doc 255     Filed 09/16/19 Entered 09/16/19 17:21:06          Main Document
                                          Pg 20 of 20


        WHEREFORE, for the foregoing reasons and upon the Motion, the declaration filed in

 support therewith, the Debtors respectfully request that the Court overrule the objection and

 approve the Motion.

 Dated: September 16, 2019          /s/ Joshua A. Sussberg, P.C.
 New York, New York                 Edward O. Sassower, P.C.
                                    Joshua A. Sussberg, P.C.
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    601 Lexington Avenue
                                    New York, New York 10022
                                    Telephone:     (212) 446-4800
                                    Facsimile:     (212) 446-4900
                                    -and-
                                    Chad J. Husnick, P.C.
                                    W. Benjamin Winger (admitted pro hac vice)
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    300 North LaSalle Street
                                    Chicago, Illinois 60654
                                    Telephone:     (312) 862-2000
                                    Facsimile:     (312) 862-2200
                                    -and-
                                    Steven J. Reisman
                                    KATTEN MUCHIN ROSENMAN LLP
                                    575 Madison Avenue
                                    New York, New York 10022
                                    Telephone:    (212) 940-8800
                                    Facsimile:    (212) 940-8776

                                    Proposed Co-Counsel for the Debtors and Debtors in Possession
